PER CURIAM.
Fran L. Smith, the appellant, appeals an order denying his motion for post-conviction relief. We affirm. With regard to the allegation in Ground Four that trial counsel failed to file a proper notice of appeal despite the appellant’s request, we note that the motion was properly denied because it does not assert that the request for an appeal was timely. Green v. State, 614 So.2d 1198 (Fla. 1st DCA 1993) (defendant was not entitled to postconvietion relief on ground that trial counsel was ineffective for failing to appeal despite request to do so, where defendant did not allege that his request was timely); Jackson v. State, 599 So.2d 266 (Fla. 1st DCA 1992); Williams v. State, 596 So.2d 501 (Fla. 1st DCA 1992). Furthermore, with regard to all seven claims, the appellant failed to satisfy the “prejudice” prong of Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
AFFIRMED.
ALLEN and MICKLE, JJ., and SHIVERS, J., Senior Judge, concur.